Santangelo v Santangelo (2018 NY Slip Op 05069)





Santangelo v Santangelo


2018 NY Slip Op 05069


Decided on July 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JEFFREY A. COHEN, J.P.
COLLEEN D. DUFFY
BETSY BARROS
ANGELA G. IANNACCI, JJ.


2014-11980
 (Index No. 6559/11)

[*1]Michael G. Santangelo, respondent, 
vLisa Santangelo, appellant.


Amed Marzano & Sediva, PLLC, New York, NY (Naved Amed of counsel), for appellant.
Harfenist Kraut & Perlstein, LLP, Lake Success, NY (Steven J. Harfenist and Heather L. Smar of counsel), for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from stated portions of a judgment of divorce of the Supreme Court, Westchester County (Linda Christopher, J.), dated October 8, 2014. The judgment, upon a decision of the same court dated July 25, 2014, made after a nonjury trial, inter alia, directed the plaintiff to pay the defendant maintenance in the sum of only $3,000 per month for a period of four years.
ORDERED that the judgment of divorce is affirmed insofar as appealed from, with costs.
The parties were married in 1993 and had two children. During the marriage, the plaintiff worked as an attorney and the defendant, a college graduate with a real estate license, only sporadically worked outside the home. In 2008, the parties separated, and three years later, in 2011, the plaintiff commenced this action for a divorce and ancillary relief. After a nonjury trial, in a decision dated July 25, 2014, the Supreme Court, inter alia, awarded the defendant maintenance in the sum of $3,000 per month for a period of four years. Thereafter, a judgment of divorce was entered, and the defendant appeals from stated portions of the judgment.
"Maintenance is designed to give the spouse economic independence, and should continue only as long as is required to render the recipient self-supporting" (Schenfeld v Schenfeld, 289 AD2d 219, 220 [citation omitted]). Here, the Supreme Court considered the relevant statutory factors and providently exercised its discretion in awarding maintenance to the defendant in the sum of $3,000 per month for a period of four years (see Domestic Relations Law former § 236[B][6][a]; Kaprov v Stalinski, 145 AD3d 869, 874; Castello v Castello, 144 AD3d 723, 726; Sawin v Sawin, 128 AD3d 663, 664-665).
The defendant's remaining contentions are without merit.
COHEN, J.P., DUFFY, BARROS and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court